DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2019/0370058 A1).

As to claim 1, Gupta teaches a method for processing a job, the method comprising:
obtaining a first group of tasks in a first portion of a job based on a job description of the job from a client (execution manager may be configured to receive batch job workflow to determine the jobs and/or tasks contained therein, retrieve scheduler data corresponding to each job and/or task; paragraph [0030], [0040] and tasks may be executed in parallel; paragraph [0041]);
allocating the first group of tasks to a first group of processing devices in a distributed system, respectively, so that the first group of processing devices generate a first group of task results of the first group of tasks, respectively, the first group of processing devices being located in a first processing system based on a cloud and a second processing system based on blockchain (Task manager may query execution database based on the job ID to retrieve scheduler data regarding each job … task manager generates a task schedule based on the scheduler data … in response to a task not being dependent on another task, the task may be scheduled to be executed in parallel with other task, such that two or more tasks may be executed at the same time on a given system or across multiple systems … Task manager may transmit each task … can invoke technology wrapper and execute the task on the correct system … transmitting the task to wrapper environment; paragraphs [0040]-[0042]);
receiving the first group of task results of the first group of tasks from the first group of processing devices, respectively (The invoked technology wrapper 245-1, 245-2, 245-n returns a task execution result to job manager in response to executing the task on a system; paragraph [0042]); and
generating a job result of the job at least partly based on the first group of task results (In response to receiving the task execution result, task manager determines a second task to be executed … Task manager transmits the workflow execution result to UI 224; paragraph [0043]).

As to claim 16, it is the same as the method claim 1 above except this is an electronic device claim, and therefore is rejected under the same ground of rejection.

As to claim 19, it is the same as the method claim 1 above except this is a computer program product claim, and therefore is rejected under the same ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 14, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Li et al. (US 2020/0076884 A1).

As to claim 2, Gupta does not teach wherein receiving the first group of task results of the first group of tasks from the first group of processing devices, respectively comprises: in accordance with determining that a task result in the first group of task results is from a processing device in the second processing system, determining whether the task result is trusted based on a computation verification rule; and receiving the task result in accordance with determining that the task result is trusted.
However, Li teaches tasks executed at devices in a blockchain based system, the results are subjected to validate/verify to determine whether the results are valid or invalid (paragraph [0053], [0057] and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Li to the system of Gupta because Li teaches a method that allows the system to use available devices in the network to perform the tasks and ensure that the results from the devices are valid, thus, the system would have better performance (paragraph [0057]-[0058]).

As to claim 3, Gupta as modified by Li teaches in accordance with determining that the task result is untrusted, notifying a plurality of processing devices in the second processing system to send a request for voting whether the task result is trusted; and determining that the task result is trusted, in accordance with determining that a plurality of votes from the plurality of processing devices satisfy a predetermined condition (see Li: paragraphs [0020]-[0021 and the results are subjected to verification by … by one or more computing devices operating judges. If the results satisfy verification, the results are determined to be correct; paragraph [0068], [0092]).

As to claim 6, Gupta as modified by Li teaches generating a first group of data partitions associated with the first group of tasks based on raw data associated with the job, respectively; and storing the first group of data partitions to storage space in the first processing system (See Li: paragraph [0079]).

As to claim 7, although Gupta and Li do not teach wherein allocating the first group of tasks to the first group of processing devices in the distributed processing system, respectively, comprises: instructing the first group of processing devices to obtain the first group of data partitions from the storage space, respectively, it would have been obvious to one of ordinary skill in the art that the processing device must obtain the data before it can perform any operation on the data.

As to claim 14, although Gupta and Li does not teach wherein the method is performed on a processing device in the second processing system, it would have been obvious to one of ordinary skill in the art that method could be performed on a processing device in the second processing system.

As to claims 17 and 18, see rejections of claims 2 and 3 above, respectively.

As to claim 20, see rejection of claim 2 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Li et al. (US 2020/0076884 A1) further in view of Kishore et al. (US 2015/0160969 A1). 

As to claim 4, Gupta and Li do not teach in accordance with determining that the task result is untrusted, reallocating a task associated with the untrusted task result to a processing device in the distributed processing system.
However, Kishore teaches in accordance with determining that the task result is untrusted, re-execute the task (paragraphs [0119], [0121]).
Although Kishore does not teach reallocating a task associated with the untrusted task result to a processing device in the distributed processing system, however, it would have been obvious to one of ordinary skill in the art, when apply the teaching of Kishore to the system of Gupta and Li, different device would be selected to re-execute the task since the original device generated an invalid result.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Kishore et al. (US 2015/0160969 A1). 

As to claim 5, Gupta teaches the job description comprising an agreement with a processing device that executes a relevant task of the job (paragraphs [0026]-[0027]).
Gupta does not teach in accordance with determining that a task in the first group of tasks is rejected, notifying the client to update the job description; and allocating the rejected task to a processing device in the distributed processing system based on the updated job description from the client.
However, Kishore teaches in accordance with determining that a task in the first group of tasks is rejected, notifying the client to update the job description and whether to re-execute the task/job (paragraph [0117], [0119], [0124]), and allocating the rejected task to a processing device in the distributed processing system based on the updated job description from the client (tasks/jobs are re-executed; paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kishore to the system of Gupta because Kishore teaches a method that allow the system or operators of the system to identify and invalidate jobs/tasks where errors occurred and provide the correction actions to the jobs/tasks.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Li et al. (US 2020/0076884 A1) further in view of Volpe et al. (US 11,281,967).

As to claim 8, Gupta as modified by Li does not teach wherein receiving the first group of task results of the first group of tasks from the first group of processing devices, respectively comprises: with respect to a task in the first group of tasks, receiving a result address associated with a task result of the task from the first group of processing device; and obtaining the task result based on the result address.
However, Volpa teaches result of an executed task is stored at a memory space, and the memory address is returned to the requestor (col.6, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Volpa to the system of Gupta because Volpa teaches a different and well known method to return result to the requestor, in which, by providing the address that store the results, the requestor can choose to retrieve the result as will.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0370058 A1) in view of Oppenheimer et al. (US 8,843,929 B1).
As to claim 9, Gupta does not teach setting a priority to a processing device in the second processing system, the priority comprising at least one of: a first priority for indicating that the processing device is not allowed to refuse to process any task associated with the job; a second priority for indicating that the processing device must process at least two tasks associated with the job; and a third priority for indicating that the processing device only processes one task associated with the job.
However, Oppenheimer teaches setting a priority to a processing device to indicate whether the device is capable of processing tasks and the number of tasks the device can perform (col. 2, lines 8-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Oppenheimer to the system of Gupta because Oppenheimer teaches a method that allows the system to select the most desirable machine to perform the task, which will improve the performance of the system.

As to claim 15, Gupta as modified by Oppenheimer does not teach the method is performed on a processing with the first priority. 
However, since the method can performed on any processing device, it could surely performed on a processing with the first priority. 


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
As to claims 10-13, the prior art of record does not teach or render obvious the limitations recited in claims 10-13, when taken in the context of the claims as a whole, specific to allocating a first group of tasks to the first group of devices in the distributed processing system based on priorities of various processing devices in the second processing system.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 10-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2020/0310929 A1) teaches method for detecting a processing node, in a network including a plurality of processing nodes, is reporting invalid results and for taking corrective actions in response to the detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
April 22, 2022